Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Claims 1 -30 are pending. 
During an amendment of this application, the applicant, on date 8/26/2022 against Non-final action of 3/29/22 amended claim 1 and added claims 27-30. claims 10 -20   are withdrawn. Claims 1—9 and 21-30 are for examination.
Applicants argument is considered.

Claim Rejections 35 U.S.C 112 (b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 1-9, 21-26 [depends on claim 1] are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim  1, 4-5   indefinite in the recitation of “ALAS comprises at least a first heme responsive motif (HRM),  or 2nd HRM Motif  ( in claims 4-5)and wherein the ALAS comprises a mutation in the first HRM”  because of following reason:
It is unclear what and which is a first heme responsive motif (HRM) or 2nd HRM motif. Firstly first heme response motif is indefinite and secondly without amino acid sequence of the  HRM motif itself and  a mutation in the first HRM or 2nd HRM motif  is indefinite. Correction is required   (   as disclosed in claims 23-6).
Claim  3  indefinite in the recitation of “the mutation in the first HRM is a mutation from a cysteine to a different amino acid”  because of following reason:
a mutation of at specific position of cysteine without SEQ ID NO: in the claim indefinite. Correction is required.
Same is applied to claims 5-7. Correction is required.
Argument 
Applicants argument is considered but found unpersuasive as  It is unknow what is sequence of HRM motif. Applicants is required to  disclose the SEQ ID NO: of the HRM motif.



Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 21-26 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." a first exogenous nucleic acid construct comprising a nucleotide sequence encoding an aminolevulinate synthase (ALAS) protein operably linked to a first promoter element, wherein the ALAS comprises at least a first heme responsive motif (HRM), and wherein the ALAS comprises a mutation in the first HRM; and a second exogenous nucleic acid construct comprising a nucleotide sequence encoding a heme-binding protein “ that used in any cell expressing any exogenous nucleic acid construct comprising any nucleotide sequence encoding an aminolevulinate synthase (ALAS) protein  having any structure ( claims 1-7) or having 70% identity to SEQ ID NO: 29 operably linked to a first promoter element having any structure, wherein the ALAS comprises at least a first heme responsive motif (HRM), and wherein the ALAS comprises a mutation in the first HRM; and a second exogenous nucleic acid construct comprising a nucleotide sequence encoding any heme-binding protein any  having any structure   from any source ( claims 1-9, 21-26) including  any number of modifications  including mutant and recombinant  and having any activity. Therefore in light of the specification, claims are broadly interpreted  to comprise any exogenous nucleic acid construct comprising any nucleotide sequence encoding an aminolevulinate synthase (ALAS) protein  having any structure ( claims 1-7) or 70% identical to SEQ ID NO: 29  operably linked to a first promoter element having any structure, wherein the ALAS comprises at least a first heme responsive motif (HRM), and wherein the ALAS comprises a mutation in the first HRM; and a second exogenous nucleic acid construct comprising a nucleotide sequence encoding any heme-binding protein any  having any structure   from any source ( claims 1-9, 21-26).
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of    any exogenous nucleic acid construct comprising any nucleotide sequence encoding an aminolevulinate synthase (ALAS) protein  having any structure ( claims 1-7)  or  30% variation any where within SEQ ID NO: 29 operably linked to a first promoter element having any structure, wherein the ALAS comprises at least a first heme responsive motif (HRM), and wherein the ALAS comprises a mutation in the first HRM; and a second exogenous nucleic acid construct comprising a nucleotide sequence encoding any heme-binding protein any  having many structural variations  of SEQ ID NO: 29   from any source ( claims 1-9, 21-26) that used in any cell so that said cell   specified heme binding protein.

. The specification discloses  a few host cell expressing nucleotide sequence encoding an aminolevulinate synthase (ALAS) protein   of SEQ ID NO: 29operably linked to  specific promoter element and a second exogenous nucleic acid construct comprising a nucleotide sequence encoding any heme-binding protein Having  structure comprising SEQ ID NO: 1-27. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of  host cell expressing genus of  polypeptides having   specific activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of  host cell expressing genus of nucleic acid encoding  polypeptides is adequately described by the disclosure of the host cell expressing  nucleotide sequence encoding an aminolevulinate synthase (ALAS) protein   of SEQ ID NO: 29, operably linked to  specific promoter element and a second exogenous nucleic acid construct comprising a nucleotide sequence encoding any heme-binding protein Having  structure comprising SEQ ID NO: 1-27. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  the modified host cell expressing  ALAS protein having SEQ ID NO: 29 and Heme-binding protein  of SEQ ID NO: 1-27 ( see page 43 of the spec. , which would indicate that they had the possession of the claimed genus of  host cell expressing   genus of polypeptides. The claimed genus of    genus of    any exogenous nucleic acid construct comprising any nucleotide sequence encoding an aminolevulinate synthase (ALAS) protein  having any structure ( claims 1-7) operably linked to a first promoter element having any structure, wherein the ALAS comprises at least a first heme responsive motif (HRM), and wherein the ALAS comprises a mutation in the first HRM; and a second exogenous nucleic acid construct comprising a nucleotide sequence encoding any heme-binding protein any  having any structure   have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov

Argument 

Applicants argument is considered but found unpersuasive as  Claim 1 is directed  to  ALAS protein having 70% identical to SEQ ID NO: 29 wherein a mutation in HRM motif having unknown structure of the motif itself. Moreover  70% identity to SEQ ID NO: 29 result the ALAS protein having 168 aa residue variations of the Said  protein of SEQ ID NO: 29 comprise 560 aa length). Therefore, which of 168 aa are belong HRM and which from them is modified are not defined.
Conclusion
Claims 1-9, 21-30 are rejected.  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652